        Case 1:14-cv-07694-LJL-JLC Document 193 Filed 02/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------x
 YIEN-KOO KING, NORTHWICH                              :
 INVESTMENTS LTD., and SOON HUAT,                      :
 INC.                                                  :
                                                       :   Civ. Action No.: 1:14-cv-07694 (LJL)
                                    Plaintiffs,        :
                                                       :
-against-                                              :   NOTICE OF MOTION FOR SUMMARY
                                                       :   JUDGMENT
ANDREW WANG, SHOU-KUNG WANG, :
BAO WU TANG, JIAN BAO GALLERY,                         :
ANTHONY CHOU, CHEN-MEI-LIN, WEI :                          Oral Argument Requested
ZHENG, YE YONG-QING, YUE DA-JIN                        :
and JOHN DOES 1-9,                                     :
                                                       :
                                    Defendants.        :
------------------------------------------------------ x


         PLEASE TAKE NOTICE upon (i) the Statement of Undisputed Materials Facts

Pursuant to Local Rule 56.1, dated February 14, 2020; (ii) the Declaration of Thomas B. Kelly,

dated February 14, 2020 and the exhibits annexed thereto; and (iii) the Memorandum of Law,

and, and upon all the prior pleadings and proceedings had heretofore herein, defendants Andrew

Wang and Shou-Kung Wang (collectively, “Defendants”), by their attorneys Kasowitz Benson

Torres LLP, shall move this Court at a date and time to be determined by the Court, for an Order

pursuant to Rule 56 of the Federal Rules of Civil Procedure and Rule 56.1 of the Local Civil

Rules granting summary judgment, dismissing this case in its entirety, and for such other and

further relief as this Court deems just and proper.

         PLEASE TAKE FURTHER NOTICE that, pursuant to the Order granting Letter

Motion for Extension of Time, Dkt. No. 192, answering papers, if any, shall be served upon the

undersigned on or before March 16, 2020, and reply papers shall be served on or before March

23, 2020.
      Case 1:14-cv-07694-LJL-JLC Document 193 Filed 02/14/20 Page 2 of 2




Dated: New York, New York
       February 14, 2020


                                                  By: /s/ Thomas B. Kelly
                                                  Mark P. Ressler
                                                  (mressler@kasowitz.com)
                                                  Thomas B. Kelly
                                                  (tkelly@kasowitz.com)
                                                  Kim Conroy
                                                  (kconroy@kasowitz.com)

                                                  KASOWITZ BENSON TORRES LLP
                                                  1633 Broadway
                                                  New York, New York 10019
                                                  Tel.: (212) 506-1700
                                                  Attorneys for Andrew Wang and
                                                  Shou-Kung Wang


To:   Sam P. Israel (samisrael@spi-pc.com)
      Timothy Savitsky (timsavitsky@spi-pc.com)
      Sam P. Israel P.C.
      180 Maiden Lane, 6th Floor
      New York, NY 10038
      Tel.: (646) 787-9880
      Attorneys for Yien-Koo King




                                           2
